Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 May 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes May 1. 1779.—
In the Newspapers which Mr. Johnson sent you last post you will see an Extract from one of my Letters to Mr Dean in which the word Connection is mentioned and represented as a proof that I had some commercial Concerns with Mr Dean. I send you enclosed a Copy of the whole of the Letter & you will see that the Paragraph has no such relation, & cannot, but by evident malice be so construed.— Mr Dean supposed he had some Enemies here & desired me if I heard anything to his Prejudice to let him know who his Enemies were. I told him naturaly that “my Connection with him being known” People generaly avoided speaking of him before me and so I should have written to any other Friend in a similar occasion. There are some silly People also who dont like you, & these People are ashamed to say anything against you in my Presence, because they know my Connexion with you. Does this imply that you & I are trading on the Public money? The Connexion I had with Mr Dean was the same I had with you & with Mr Lee at that Time, and as to commercial Connexions with Mr Dean, I am happy to be able to lay my hand on my heart & declare upon my Honour, that I have never been, directly or indirectly conserned with him in any trading scheme whatever to the value of a single Livre. As to my desiring an approbation of my Drafts, it was common Sense, for without it, how could I expect any man to buy a Bill of me? And I therefore wrote to the same Purpose to the Commissioners the 14th & 21 of the same month. These very Drafts are accordingly approved by you & Mr Adams.— If I had any private underhand Concerns with Mr Dean, I should have been a Fool as well as a Knave to write the same thing to the Commissioners.— The Part of the Letter which speaks of my Friend C was on acct of the Difference which happened between Mr Carmichael & Mr Dean, and which I tried to accomodate as you will see.—
I am without your answer about Mr Gourlades Demand.— I have written to Mr Cummings & Mr Nesbit requesting them to return to examine my acct free of Expence to them, but am as yet without an answer which surprizes me. I therefore by this Post send them a Copy of my Letter.—
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
The Hon. Doctor Franklin.
 
Notation: Jona Williams May 1. 79
